Case 2:20-cv-01323-RAJ-JRC Document 138-1 Filed 08/26/21 Page 1 of 11




              Exhibit 1
         Case 2:20-cv-01323-RAJ-JRC Document 138-1 Filed 08/26/21 Page 2 of 11
APARTMENT ASSOCIATION OF LOS ANGELES COUNTY,..., --- F.4th ---- (2021)
2021 WL 3745777

                                                               Eidmann, Faizah Malik, Gigi Lam, Alisa Randell, and Lauren
                                                               Zack, Public Counsel, Los Angeles, California; Michael
                   2021 WL 3745777
                                                               Rawson and Craig Castellanet, Public Interest Law Project,
    Only the Westlaw citation is currently available.
                                                               Oakland, California; for Intervenor-Defendants-Appellees.
     United States Court of Appeals, Ninth Circuit.
                                                               June Babiracki Barlow, Senior Vice President and General
   APARTMENT ASSOCIATION OF LOS ANGELES
                                                               Counsel; Neil D. Kalin and Jenny Li, Assistant General
     COUNTY, INC., DBA Apartment Association
                                                               Counsel; California Association of Realtors, Los Angeles,
      of Greater Los Angeles, Plaintiff-Appellant,
                                                               California; for Amicus Curiae California Association of
                             v.                                Realtors.
    CITY OF LOS ANGELES; ERIC GARCETTI, in
     his official capacity as Mayor of Los Angeles;            James R. Parrinello and Christopher E. Skinnell, Nielsen
        CITY COUNCIL OF THE CITY OF LOS                        Merksamer Parrinello Gross & Leoni, San Rafael, California,
      ANGELES, in its official capacity; DOES, 1               for Amicus Curiae California Apartment Association.
     through 25, inclusive, Defendants-Appellees,              Ethan W. Blevins, Pacific Legal Foundation, Seattle,
                            and                                Washington, for Amici Curiae El Papel LLC, Berman 2 LLC,
         ALLIANCE OF CALIFORNIANS FOR                          Karvell Li, and Pacific Legal Foundation.
      COMMUNITY EMPOWERMENT ACTION;
       STRATEGIC ACTIONS FOR A JUST                            Lucia Choi, Tiffany L. Nocon, and Navneet K. Grewal,
                                                               Disability Rights California, Los Angeles, California, for
    ECONOMY, Intervenor-Defendants-Appellees.
                                                               Amici Curiae Disability Rights California, Disability Rights
                       No. 20-56251                            Education and Defense Fund, and Disability Rights Legal
                             |                                 Center.
                Argued and Submitted May
                                                               Celia Meza, Acting Corporation Counsel; Benna Ruth
               12, 2021 Pasadena, California
                                                               Solomon, Stephen J. Kane, and Rebecca Hirsch, Assistant
                             |
                                                               Corporation Counsel; City of Chicago Department of Law,
                   Filed August 25, 2021
                                                               Chicago, Illinois; Jonathan B. Miller and LiJia Gong,
D.C. No. 2:20-cv-05193-DDP-JEM                                 Public Rights Project, Oakland, California; Yibin Shen,
                                                               City Attorney, Alameda, California; Esteban A. Aguilar
Appeal from the United States District Court for the Central   Jr., City Attorney, Albuquerque, New Mexico; Anne L.
District of California                                         Morgan, City Attorney, Austin, Texas; Farimah Faiz Brown,
                                                               City Attorney, Berkeley, California; Nancy E. Glowa,
Dean D. Pregerson, District Judge, Presiding
                                                               City Solicitor, Cambridge, Massachusetts; Cheryl Watson
Attorneys and Law Firms                                        Fisher, City Solicitor, Chelsea, Massachusetts; Zach Klein,
                                                               City Attorney, Columbus, Ohio; Christopher J. Caso, City
COUNSEL Doug J. Dennington (argued), Peter J. Howell,          Attorney, Dallas, Texas; Barbara J. Doseck, City Attorney,
Kelsey Quist, and Jayson Parsons, Rutan & Tucker LLP,          Dayton, Ohio; Rodney Pol Jr., City Attorney, Gary, Indiana;
Irvine, California, for Plaintiff-Appellant.                   Cara E. Silver, Interim City Attorney, Menlo Park, California;
                                                               Barbara J. Parker, City Attorney, Oakland, California;
Jonathan H. Eisenman (argued), Deborah Breithaupt, Elaine      Robert Taylor, Interim City Attorney, Portland, Oregon;
Zhong, and Matthew A. Scherb, Deputy City Attorneys;           Susana Alcala Wood, City Attorney, Sacramento, California;
David Michaelson, Chief Assistant City Attorney; Michael       James R. Williams, Santa Clara County Counsel, San Jose,
N. Feuer, City Attorney; Office of the City Attorney, Los      California; George S. Cardona, Interim City Attorney, Santa
Angeles, California; for Defendants-Appellees.                 Monica, California; Lyndsey M. Olson, City Attorney, Saint
                                                               Paul, Minnesota; Peter S. Holmes, City Attorney, Seattle,
Rohit D. Nath (argued), Marc Seltzer, and Krysta Kauble
                                                               Washington; Francis X. Wright Jr., City Solicitor, Somerville,
Pachman, Susman Godfrey LLP, Los Angeles, California;
                                                               Massachusetts; Judith R. Baumann, City Attorney, Tempe,
Nisha N. Vyas and Richard Rothschild, Western Center
                                                               Arizona; Delia Garza, Travis County Attorney, Austin, Texas;
on Law and Poverty, Los Angeles, California; Kathryn A.



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                        1
          Case 2:20-cv-01323-RAJ-JRC Document 138-1 Filed 08/26/21 Page 3 of 11
APARTMENT ASSOCIATION OF LOS ANGELES COUNTY,..., --- F.4th ---- (2021)
2021 WL 3745777

Michael Rankin, City Attorney, Tucson, Arizona; for Amici            Plaintiff sought to enjoin key provisions of the eviction
Curiae Local Governments.                                            moratorium as violating the Contracts Clause. The panel held
                                                                     that the district court did not abuse its discretion in concluding
Raymond P. Tolentino and Molly K. Webster, Kaplan Hecker             that plaintiff had not shown the required likelihood of success
& Fink LLP, New York, New York, for Amici Curiae                     on the merits.
Constitutional Law Scholars.

Adrienna Wong, ACLU Foundation of Southern California,               Applying the two-step test set forth in    Sveen v. Melin, 138
Los Angeles, California, for Amici Curiae UCLA Luskin                S. Ct. 1815 (2018), the panel held that even if the eviction
Institute on Inequality & Democracy, UCLA Center for                 moratorium was a substantial impairment of contractual
Neighborhood Knowledge, Professor Ananya Roy, and                    relations, the district court did not err in determining that
Professor Paul Ong.                                                  the moratorium's provisions were likely “reasonable” and
                                                                     “appropriate” given the circumstances of the COVID-19
Eric Dunn, National Housing Law Project, Richmond,                   pandemic. The City fairly tied the moratorium to its stated
Virginia, for Amicus Curiae National Housing Law Project.            goal of preventing displacement from homes, which the City
                                                                     reasonably explained could exacerbate the public health–
Jamie Crooks, Elk Hills Research, Washington, D.C., for
                                                                     related problems stemming from the COVID-19 pandemic. In
Amicus Curiae American Medical Asosciation, California
                                                                     turn, each of the provisions of the eviction moratorium that
Medical Association, and Other Public Health Associations
                                                                     plaintiff challenged could be viewed as reasonable attempts
and Professionals.
                                                                     to address that valid public purpose.
David A. King Jr., Reichman Jorgensen LLP, Washington,
D.C., for Amicus Curaie Southern California Association of           The panel stated that whatever force plaintiff's challenge
Nonprofit Housing.                                                   may have had in a much earlier era of Contracts Clause
                                                                     jurisprudence, more contemporary Supreme Court case law
Eleanor Morton, Leonard Carder LLP, San Francisco,                   has severely limited the Contracts Clause's potency. The
California, for Amicus Curiae United Teachers Los Angeles.           panel held that, given the deferential standard established
                                                                     by the Supreme Court and this court, it was compelled to
Robert Lapsley, President, California Business Roundtable,           conclude that the City's enactments passed constitutional
Sacramento, California, as and for Amicus Curiae.                    muster under the Contracts Clause. And whatever other
                                                                     constitutional challenges plaintiff may seek to bring against
Before: Jay S. Bybee and Daniel A. Bress, Circuit Judges, and
                                                                     the Los Angeles eviction moratorium, there was no apparent
Kathleen Cardone, * District Judge.
                                                                     basis under modern cases to find the challenged provisions
                                                                     unconstitutional under the Contracts Clause—the only issue
                                                                     before the panel.
                           OPINION

BRESS, Circuit Judge:
                                                                                                OPINION

                        SUMMARY **                                   Following the outbreak of COVID-19 in early 2020, the City
                                                                     of Los Angeles imposed an eviction moratorium with the
                                                                     stated purposes of ensuring housing security and promoting
                          Civil Rights
                                                                     public health during the pandemic. The moratorium operates
 *1 The panel affirmed the district court's order denying            during a “Local Emergency Period” to bar certain evictions.
plaintiff's request for preliminary injunctive relief in an action   Related provisions delay applicable tenants’ rent payment
brought by a trade association of Los Angeles landlords              obligations and prohibit landlords from charging late fees
challenging the City's eviction moratorium, imposed in               and interest. Plaintiff, a trade association of Los Angeles
response to the COVID-19 pandemic.                                   landlords, sued the City, arguing that the moratorium and
                                                                     its related provisions violate the Constitution's Contracts
                                                                     Clause. U.S. Const. art. I, § 10, cl. 1. The district court




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
          Case 2:20-cv-01323-RAJ-JRC Document 138-1 Filed 08/26/21 Page 4 of 11
APARTMENT ASSOCIATION OF LOS ANGELES COUNTY,..., --- F.4th ---- (2021)
2021 WL 3745777

denied plaintiff's request for preliminary injunctive relief, and   measures that called for many individuals to stay at home, as
plaintiff now appeals that ruling.                                  well as the loss of income and increased expenses anticipated
                                                                    as a result of governmental directives to “selfisolate” and
Other courts, including the Supreme Court, have recently            shut down nonessential businesses. Id. Noting the relationship
considered a variety of constitutional and statutory challenges     between housing and physical health during the pandemic, the
to COVID-19 eviction moratoria. The appeal before us,               City Council found it necessary to “take measures to protect
however, is limited only to the Contracts Clause. We hold           public health, life, and property” by enacting the eviction
that under modern Contracts Clause doctrine, the district court     moratorium. Id.; L.A., Cal., Ordinance No. 186,585 pmbl.
did not err in determining that the moratorium's provisions
were likely “reasonable” and “appropriate” given the                To achieve these goals, the eviction moratorium curtails
circumstances of the COVID-19 pandemic. Whatever force              the rights of residential landlords in various ways. Most
plaintiff's challenge may have had in a much earlier era of         significantly, it substantially alters the grounds that landlords
Contracts Clause jurisprudence, more contemporary Supreme           may invoke against tenants in eviction actions (known
Court case law has severely limited the Contracts Clause's          in California as “unlawful detainer” actions). Specifically,
potency. And whatever other constitutional challenges               landlords are barred from “endeavor[ing] to evict or evict[ing]
plaintiff may seek to bring against the Los Angeles eviction        a residential tenant for” any of three reasons. L.A., Cal.,
moratorium, there is no apparent basis under modern cases           Municipal Code § 49.99.2(A)–(C).
to find the challenged provisions unconstitutional under the
Contracts Clause—the only issue before us.                          First, “[d]uring the Local Emergency Period and for 12
                                                                    months after its expiration,” tenants cannot be evicted “for
 *2 The district court thus did not abuse its discretion            non-payment of rent ... if the tenant is unable to pay rent
in concluding that plaintiff had not shown the required             due to circumstances related to the COVID-19 pandemic.”
likelihood of success on the merits. We therefore affirm.           Id. § 49.99.2(A). “[C]ircumstances related to the COVID-19
                                                                    pandemic” include:


                                I
                                                                                 loss of income due to a COVID-19
                                                                                 related workplace closure, child care
                               A                                                 expenditures due to school closures,
                                                                                 health-care expenses related to being
Following the spread of COVID-19 to the United States, the
                                                                                 ill with COVID-19 or caring for a
Secretary of Health and Human Services on January 31, 2020
                                                                                 member of the tenant's household or
declared a nationwide public health emergency. California's
                                                                                 family who is ill with COVID-19,
Governor likewise proclaimed a state of emergency some
                                                                                 or reasonable expenditures that stem
weeks later. Soon after that, and as relevant here, the City
                                                                                 from government-ordered emergency
of Los Angeles enacted an ordinance imposing a series of
                                                                                 measures.
restrictions on residential landlords. L.A., Cal., Ordinance
No. 186,585 (Mar. 31, 2020). A subsequent ordinance created
further restrictions. L.A., Cal., Ordinance No. 186,606
(May 12, 2020). We will refer to these ordinances, which            Id. Although these tenants’ payment obligations were
subsequently were codified at sections 49.99 through 49.99.9        deferred (an issue we discuss further below), the moratorium
of the Los Angeles Municipal Code, as the “eviction                 did not relieve tenants of their ultimate obligations to pay rent.
moratorium.”                                                        Id.


The eviction moratorium made plain its motivations and              Second, during the Local Emergency Period, tenants cannot
purpose. It described the City Council's finding that               be evicted for a “no-fault reason.” Id. § 49.99.2(B). Those
“[t]he COVID-19 pandemic threatens to undermine housing             reasons include an owner or owner's family intending
security and generate unnecessary displacement of City              to occupy the property; withdrawal of the property from
residents and instability of City businesses.” L.A., Cal.,          the rental market; the owner's compliance with laws or
Municipal Code § 49.99. It also referenced public health            governmental orders requiring vacating of the property; and


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                3
           Case 2:20-cv-01323-RAJ-JRC Document 138-1 Filed 08/26/21 Page 5 of 11
APARTMENT ASSOCIATION OF LOS ANGELES COUNTY,..., --- F.4th ---- (2021)
2021 WL 3745777

intent to demolish or remodel the property. Id. § 49.99.1(D);
see also    Cal. Civ. Code § 1946.2(b)(2). Finally, tenants                                         B
during the Local Emergency Period cannot be evicted “based
on the presence of unauthorized occupants or pets, or for            Plaintiff Apartment Association of Los Angeles County,
nuisance related to COVID-19.” Id. § 49.99.2(C).                     Inc., dba Apartment Association of Greater Los Angeles
                                                                     (“AAGLA”), is a trade association “comprised of thousands
 *3 The “Local Emergency Period” was defined as “the                 of owners and managers of rental housing units, including
period of time from March 4, 2020, to the end of the local           over 55,000 properties within the City of Los Angeles.”
emergency as declared by the Mayor.” Id. §§ 49.99.1(C).              AAGLA's members did not react positively to the City's
The Local Emergency Period remains ongoing as of the                 eviction moratorium, viewing it as laying on their shoulders
time of this opinion. The eviction moratorium does not               the burdens of maintaining affordable housing during the
require tenants to provide any evidence, such as a written           pandemic. On June 11, 2020, AAGLA, on behalf of its
attestation, that any claimed inability to pay rent, presence        members, challenged the eviction moratorium in a lawsuit
of “unauthorized occupants or pets,” or “nuisance” existed or        against the City, its Mayor, and the City Council. We will refer
was COVID-19-related.                                                to these parties collectively as the “City.”


Additionally, the eviction moratorium alters tenants’ payment         *4 AAGLA alleged that the eviction moratorium violated
obligations by providing them “up to 12 months following             the Contracts Clause, the Takings Clause, and the Tenth
the expiration of the Local Emergency Period to repay any            and Fourteenth Amendments. Later, AAGLA moved for a
rent deferred during the Local Emergency Period.” Id. §              preliminary injunction. As relevant here, AAGLA sought to
49.99.2(A). By its terms, however, it does not “eliminate[ ]         enjoin key provisions of the eviction moratorium as violating
any obligation to pay lawfully charged rent.” Id. For                the Contracts Clause. 3 In support of its motion, AAGLA
covered tenants, the moratorium also prohibits landlords from        submitted declarations from four of its members who own
“charg[ing] interest or a late fee on rent not paid.” Id. §          or manage properties in Los Angeles, detailing the harms
49.99.2(D).                                                          the eviction moratorium was allegedly causing them. These
                                                                     harms include loss of rental income, inability to perform
Landlords may continue to seek to evict tenants based on             background checks on unauthorized occupants, and being
their good-faith belief that the tenants are not protected           forced to use retirement savings to cover expenses on the
under the eviction moratorium. But the eviction moratorium's         properties.
protections create an affirmative defense for tenants in an
unlawful detainer action. 1 Id. § 49.99.6.                           The district court denied AAGLA's request for preliminary
                                                                     injunctive relief. The district court first determined that
The eviction moratorium also creates a private right of              AAGLA was unlikely to succeed on its Contracts Clause
action for residential tenants who believe their landlords           claim. The court found that AAGLA was likely to show that
have aggrieved them. Id. § 49.99.7. If the landlord was              the eviction moratorium would be “a substantial impairment
given an opportunity to cure and did not do so, a prevailing         of its contractual rights,” in part because no landlord could
tenant is potentially entitled to “injunctive relief, direct money   have anticipated the COVID-19 pandemic and “the public
damages,” “reasonable attorney's fees and costs,” and “an            health measures necessary to combat it.” But the district
award of a civil penalty up to $10,000 per violation depending       court also determined that AAGLA could not show that the
on the severity of the violation” (and up to an additional           eviction moratorium was not “reasonable” and “appropriate”
$5,000 per violation for elderly or disabled tenants). Id.           under the deferential standard in Contracts Clause cases.
However, an “[o]wner who prevails in any such action and             Furthermore, the district court found that AAGLA had not
obtains a Court determination that the tenant's action was           shown a likelihood of irreparable harm or that the balance of
frivolous” also may recover “reasonable attorney's fees and          the equities and the public interest favored granting relief.

costs.” Id. 2
                                                                     AAGLA timely appealed the district court's order denying
                                                                     preliminary injunctive relief. On appeal, AAGLA pursues its
                                                                     Contracts Clause challenge only with respect to the provisions
                                                                     of the eviction moratorium governing restrictions on the


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               4
           Case 2:20-cv-01323-RAJ-JRC Document 138-1 Filed 08/26/21 Page 6 of 11
APARTMENT ASSOCIATION OF LOS ANGELES COUNTY,..., --- F.4th ---- (2021)
2021 WL 3745777

grounds for evictions, rent deferment, and the elimination of
                                                                       470, 503 (1987); see generally       Home Bldg. & Loan Ass'n
late fees and interest.
                                                                       v. Blaisdell, 290 U.S. 398, 453–65 (1934) (Sutherland, J.,
                                                                       dissenting) (recounting the history of the Contracts Clause).
                                                                       Yet “the text is not so limited, and historical context suggests
                                 II                                    that the Clause was aimed at all retrospective, redistributive

We “review the district court's decision to ... deny a                 schemes in violation of vested contractual rights.”       Ass'n
                                                                       of Equip. Mfrs. v. Burgum, 932 F.3d 727, 732 (8th Cir. 2019)
preliminary injunction for abuse of discretion.”     Sw. Voter         (quotations omitted). For the first 150 years of American
Registration Educ. Project v. Shelley, 344 F.3d 914, 918               legal history, the Contracts Clause imposed consequential
(9th Cir. 2003) (en banc) (per curiam). “The district court's          limitations that federal courts routinely deployed to invalidate
interpretation of the underlying legal principles, however, is
subject to de novo review.” Id. Factual findings are reviewed          state and local legislation. See      Blaisdell, 290 U.S. at
                                                                       465–72 (Sutherland, J., dissenting) (collecting and discussing
for clear error. Shell Offshore, Inc. v. Greenpeace, Inc., 709         cases).
F.3d 1281, 1286 (9th Cir. 2013).

A preliminary injunction is “an extraordinary and drastic               *5 All of that changed with Home Building & Loan Ass'n
remedy, one that should not be granted unless the movant, by           v. Blaisdell, 290 U.S. 398 (1934), the “watershed decision ...
                                                                       on which the modern interpretation of the [Contracts Clause]
a clear showing, carries the burden of persuasion.” Lopez              rests.” Richard A. Epstein, Toward a Revitalization of the
v. Brewer, 680 F.3d 1068, 1072 (9th Cir. 2012) (emphasis in            Contract Clause, 51 U. Chi. L. Rev. 703, 735 (1984).
original) (quoting      Mazurek v. Armstrong, 520 U.S. 968,            There, the Court “upheld Minnesota's statutory moratorium
                                                                       against home foreclosures, in part, because the legislation
972 (1997) (per curiam)); accord          Winter v. Nat. Res. Def.
                                                                       was addressed to the ‘legitimate end’ of protecting ‘a basic
Council, Inc., 555 U.S. 7, 22 (2008). To obtain injunctive
relief, a plaintiff “must establish [1] that he is likely to succeed   interest of society.’ ” Keystone Bituminous, 480 U.S. at 503
on the merits, [2] that he is likely to suffer irreparable harm        (quoting Blaisdell, 590 U.S. at 445).
in the absence of preliminary relief, [3] that the balance of
equities tips in his favor, and [4] that an injunction is in the       Blaisdell marked the beginning of the Supreme Court
                                                                       significantly curtailing the Contracts Clause's prohibitive
public interest.”    City & County of San Francisco v. USCIS,
                                                                       force. As a result, the relevant cases today primarily consist
944 F.3d 773, 788–89 (9th Cir. 2019) (quoting Winter, 555              of Blaisdell and its progeny, which set forth a very different
U.S. at 20) (alterations in original). “Likelihood of success on       conception of the Contracts Clause than in earlier cases.
the merits is the most important factor.” California v. Azar,          E.g.,   Sveen v. Melin, 138 S. Ct. 1815 (2018);       Keystone
911 F.3d 558, 575 (9th Cir. 2018) (quotations omitted).
                                                                       Bituminous, 480 U.S. 470;       Exxon Corp. v. Eagerton, 462
                                                                       U.S. 176 (1983);     Energy Reserves Grp. v. Kan. Power &
                                                                       Light Co., 459 U.S. 400 (1983). Perhaps most prominently, in
                                III
                                                                          Energy Reserves Group v. Kansas Power & Light Co., 459
                                                                       U.S. 400 (1983), the Court clarified the modern approach to
                                A                                      the Contracts Clause post-Blaisdell, articulating the flexible
                                                                       considerations courts must consider in a Contracts Clause
The Contracts Clause provides that “No State shall ... pass
any ... Law impairing the Obligation of Contracts.” U.S.               case.    Id. at 410–13.
Const. art. I, § 10, cl. 1. As a historical matter, the “primary
focus” of the Contracts Clause “was upon legislation that
                                                                       Recently, in     Sveen v. Melin, 138 S. Ct. 1815 (2018), the
was designed to repudiate or adjust preexisting debtor-
creditor relationships that obligors were unable to satisfy.”          Supreme Court restated the inquiry as a “two-step test.” Id.
                                                                       at 1821–22. Under Sveen’s formulation, “[t]he threshold
   Keystone Bituminous Coal Ass'n v. DeBenedictis, 480 U.S.
                                                                       issue is whether the state law has ‘operated as a substantial



                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                5
            Case 2:20-cv-01323-RAJ-JRC Document 138-1 Filed 08/26/21 Page 7 of 11
APARTMENT ASSOCIATION OF LOS ANGELES COUNTY,..., --- F.4th ---- (2021)
2021 WL 3745777

impairment of a contractual relationship.’ ” Id. (quoting
                                                                  see also     Snake River Valley Elec. Ass'n v. PacifiCorp,
   Allied Structural Steel Co. v. Spannaus, 438 U.S. 234, 244     357 F.3d 1042, 1051 n.9 (9th Cir. 2004) (“We need not
(1978)). Factors relevant to that consideration include “the      address the question of substantial impairment, for we have
extent to which the law undermines the contractual bargain,       no doubt that the [statute] reflects significant and legitimate
interferes with a party's reasonable expectations, and prevents   public purposes ....”). AAGLA does not dispute that the
                                                                  eviction moratorium was enacted for a permissible public
the party from safeguarding or reinstating his rights.”     Id.
                                                                  purpose. Therefore, it can prevail, if at all, only if it can show
at 1822.
                                                                  that the provisions it challenges were not “appropriate and
If the law is a substantial impairment, then “the inquiry         reasonable.”     Sveen, 138 S. Ct. at 1822.
turns to the means and ends of the legislation.” Id. At that
point, a court must determine whether the law is drawn            AAGLA's challenge meets its end here because the district
in an “ ‘appropriate’ and ‘reasonable’ way to advance ‘a          court properly deferred to local officials in the reasonableness
significant and legitimate public purpose.’ ” Id. (quoting        analysis under modern Contracts Clause precedent. See
   Energy Reserves, 459 U.S. at 411–12). A heightened level          Energy Reserves, 459 U.S. at 413. Therefore, assuming
of judicial scrutiny is appropriate when the government is a      without deciding that the eviction moratorium is a substantial
                                                                  impairment of contracts, and undertaking a “careful
contracting party.     U.S. Trust Co. of N.Y. v. New Jersey,
431 U.S. 1, 25–26 (1977). But when the government is not          examination” of its provisions, Allied Structural, 438 U.S.
party to the contract being impaired, “courts properly defer to   at 245, we conclude that AAGLA is unlikely to show that the
legislative judgment as to the necessity and reasonableness of    eviction moratorium is an unreasonable fit for the problems
                                                                  identified.
a particular measure.”     Energy Reserves, 459 U.S. at 413
(quotations omitted); see also     Keystone Bituminous, 480       Case law supports this conclusion: repeatedly in modern
U.S. at 505;     Lazar v. Kroncke, 862 F.3d 1186, 1199 (9th       times, both the Supreme Court and this court have upheld as
Cir. 2017).                                                       reasonable various laws that nonetheless may have affected
                                                                  private contracts. See, e.g.,   Keystone Bituminous, 480 U.S.
Thus, the eviction moratorium must be upheld, even if it
                                                                  at 505–06;      Exxon Corp., 462 U.S. at 191–94;          Energy
is a substantial impairment of contractual relations, if its
“adjustment of the rights and responsibilities of contracting     Reserves, 459 U.S. at 416–19;      Snake River, 357 F.3d at
parties is based upon reasonable conditions and is of a           1051 n.9; Seltzer, 104 F.3d at 236–37. For instance, despite
character appropriate to the public purpose justifying the
                                                                  finding that the law challenged in     Keystone Bituminous
legislation's adoption.”   Energy Reserves, 459 U.S. at 412       Coal Ass'n v. DeBenedictis, 480 U.S. 470 (1987), was a
(quotations omitted and alterations accepted). And because        substantial impairment, the Court upheld it, “refus[ing] to
the government is not “the party asserting the benefit of         second-guess” the legislature's identification of “the most
the statute,” AAGLA bears the burden of showing that
                                                                  appropriate ways of dealing with the problem.”         Id. at 506.
the ordinances are unreasonable. Seltzer v. Cochrane (In re
Seltzer), 104 F.3d 234, 236 (9th Cir. 1996).
                                                                  Given such precedents, AAGLA is unlikely to show that
                                                                  the challenged provisions of the eviction moratorium are
                                                                  constitutionally impermissible under the Contracts Clause.
                              B                                   The City fairly ties the moratorium to its stated goal
                                                                  of preventing displacement from homes, which the City
 *6 We need not decide whether the eviction moratorium is a       reasonably explains can exacerbate the public health-related
substantial impairment of contractual relations because even      problems stemming from the COVID-19 pandemic. See
assuming it is, given the challenges that COVID-19 presents,      L.A., Cal., Municipal Code § 49.99 (“The COVID-19
the moratorium's provisions constitute an “appropriate and        pandemic threatens to undermine housing security and
reasonable way to advance a significant and legitimate public     generate unnecessary displacement of City residents and
purpose.”      Sveen, 138 S. Ct. at 1822 (quotations omitted);    instability of City businesses. Therefore, the City of Los



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              6
          Case 2:20-cv-01323-RAJ-JRC Document 138-1 Filed 08/26/21 Page 8 of 11
APARTMENT ASSOCIATION OF LOS ANGELES COUNTY,..., --- F.4th ---- (2021)
2021 WL 3745777

Angeles has taken and must continue to take measures              contemporaneous with the extended occupation during the
to protect public health, life, and property.”); L.A., Cal.,      pendency of a moratorium.”
Ordinance No. 186,585 pmbl. (“[I]n the interest of protecting
public health and preventing transmission of COVID-19, it         AAGLA correctly observes that the Court in those Contracts
is essential to avoid unnecessary housing displacement to         Clause cases often appears to have referenced in its discussion
protect the City's affordable housing stock and to prevent        whether the law provided for some sort of reasonable
housed individuals from falling into homelessness[.]”). As        rental value to be paid to the property owner during the
mentioned, AAGLA does not dispute that this purpose is a          moratoria's interim. In Blaisdell, for example, the Court
legitimate one.                                                   upheld a moratorium on foreclosures, at least in part because
                                                                  it “secure[d] to the mortgagee the rental value of the property”
In turn, each of the provisions of the eviction moratorium that
                                                                  during the emergency period. 290 U.S. at 432. The other
AAGLA challenges may be viewed as reasonable attempts
                                                                  cases AAGLA discusses appear to have viewed reasonable
to address that valid public purpose. See   Energy Reserves,      rent as a relevant consideration as well. 4
459 U.S. at 418–19. As the City explains in its briefing,
the eviction protections are “necessary to avoid displacing       But AAGLA's assertion that, as a matter of constitutional
residential tenants amidst a pandemic”; late fees and interest    law, eviction moratoria require fair rental compensation in
“could compound COVID-19 affected tenants’ dilemmas,              the interim fails for two main reasons. First, even in the
causing them to self-evict or be evicted”; and “economic          more Contracts Clause-friendly era in which some of these
hardship may cause consolidation of households and an             cases were decided, the authorities AAGLA cites do not
increase in the number of inhabitants in some units, which        clearly impose AAGLA's preferred inflexible rent payment
could include additional inhabitants’ pets” (citations and        rule. While these cases treated reasonable rent as a relevant
quotations omitted).                                              criterion in the analysis, they do not purport to impose
                                                                  such a requirement as a categorical matter. Indeed, even
 *7 Thus, given the deferential standard that precedent           AAGLA in its opening brief acknowledges that its desired
constrains us to apply, we are compelled to conclude              contemporaneous rent requirement “may not have been
that the City's enactments pass constitutional muster under       elevated to a hard and fast ‘rule’ in every case.”
the Contracts Clause. Under current doctrine, we must
“refuse to second-guess” the City's determination that the        In other words, there is no apparent ironclad constitutional
eviction moratorium constitutes “the most appropriate way[ ]      rule that eviction moratoria pass Contracts Clause scrutiny
of dealing with the problem[s]” identified.          Keystone     only if rent is paid during the period of the moratoria. Instead,
Bituminous, 480 U.S. at 506. That is particularly so, based on    each of the cases AAGLA cites turned on its own facts
modern Contracts Clause cases, in the face of a public health     and circumstances. That reasonable rent may have been a
                                                                  relevant consideration in some cases thus does not make it a
situation like COVID-19. See      Blaisdell, 290 U.S. at 440–
                                                                  constitutional floor in all cases. And it does not thereby create
41, 444–45.
                                                                  a Contracts Clause constitutional baseline in a case involving
                                                                  a public health situation like COVID-19. See Matsuda v.
                                                                  City & County of Honolulu, 512 F.3d 1148, 1152 (9th Cir.
                              C                                   2008) (“[T]he Supreme Court has construed [the Contracts
                                                                  Clause] prohibition narrowly in order to ensure that local
AAGLA does not seriously argue that the City's chosen             governments retain the flexibility to exercise their police
mechanisms are not reasonably related to the legitimate public    powers effectively.”).
purpose of ensuring health and security during the pandemic.
Instead, AAGLA relies on a line of cases, beginning in             *8 In claiming that any eviction moratorium is constitutional
the antebellum period and culminating in Blaisdell, that          only if rent is contemporaneously paid, AAGLA relies most
considered various laws imposing moratoria on evictions           heavily on Blaisdell. But Blaisdell shows why AAGLA's
and foreclosures. Citing those earlier cases, AAGLA avers         attempt to divine a bright-line “reasonable rent” rule
that “the Supreme Court has established a standard for            is unpersuasive. Blaisdell identified several factors that
reasonableness in the context of moratoria delaying a property    supported the state law's constitutionality. As the Court later
owner's right to possession: ensuring fair rental compensation    explained, these included that the law contained a declaration


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              7
          Case 2:20-cv-01323-RAJ-JRC Document 138-1 Filed 08/26/21 Page 9 of 11
APARTMENT ASSOCIATION OF LOS ANGELES COUNTY,..., --- F.4th ---- (2021)
2021 WL 3745777

of emergency, “protect[ed] a basic societal interest,”              allowed the City to expand that program by an additional
was “appropriately tailored,” and imposed “reasonable”              $235.5 million.
conditions “limited to the duration of the emergency.”
                                                                    Moreover, the City more recently has indicated that it expects
   Allied Structural, 438 U.S. at 242; see also       Blaisdell,
                                                                    to receive an additional $193 million “for rental assistance
290 U.S. at 444–47. Nothing in Blaisdell suggests that
                                                                    directly from the federal government,” along with a portion
a “reasonable rent” requirement was dispositive. Indeed,
                                                                    of the $1.2 billion in federal funds allocated to California
Blaisdell specifically rejected the notion that Contracts Clause
                                                                    from the most recent legislation. The City points to recent
analysis should proceed with a “literal exactness like a
                                                                    state legislation directing the funds to be “used to pay all of
mathematical formula.”         290 U.S. at 428. Instead, “[e]very   the rental debt accumulated on or after April 1, 2020 by a
case must be determined upon its own circumstances.”          Id.   household making up to 80% of the area median income.” See
at 430 (quotations omitted).                                        Cal. Health & Safety Code § 50897.1(b), (d)(1).


Second, the outmoded approach in the pre-Blaisdell cases            And finally, the City notes that other government agencies,
AAGLA cites does not resemble the Supreme Court's modern            including within the City, have given landlords flexibility
                                                                    in meeting their obligations, such as payment plans for
Contracts Clause doctrine. See          U.S. Trust, 431 U.S.        utilities and penalty waivers for property taxes. Although
at 22 n.19 (explaining that to the extent prior cases had           the interaction between these various programs is a matter
imposed strict limitations, “[l]ater decisions abandoned these      of some complexity, the availability of such relief, while
limitations as absolute requirements”). Indeed, the Supreme         not dispositive, remains relevant in assessing the overall
Court has clarified, even “the existence of an emergency and
the limited duration of a relief measure ... cannot be regarded     reasonableness of the City's actions. See Energy Reserves,
                                                                    459 U.S. at 418 (“To analyze properly the Kansas Act's
as essential in every case.”      Id. at 23 n.19.                   effect, ... we must consider the entire state and federal
                                                                    gas price regulatory structure.”). That other government
As discussed above, Energy Reserves provided for                    programs provide some relief to landlords thus further
considerable deference to state and local legislatures in           undermines AAGLA's Contracts Clause challenge.
assessing the reasonableness of legislation.        459 U.S.
at 412–13. Even twenty-five years ago, we “specifically              *9 Lastly, we note that although we appear to be the
recognized the shift in the law created by Energy Reserves,”        first court of appeals to have addressed a challenge to the
when the Supreme Court “retreated from its prior case law”          constitutionality of a COVID-19-related eviction moratorium
and “indicated a renewed willingness to defer to the decisions      under the Contracts Clause, our result today is consistent
of state legislatures regarding the impairment of private           with those of the district courts that have confronted—
contracts.” Seltzer, 104 F.3d at 236 (quotations omitted and        and uniformly rejected—these challenges. See    Heights
alterations accepted). Under current precedent, this court          Apartments, LLC v. Walz, 510 F. Supp. 3d 789, 808–10
therefore does not engage in an analysis as demanding as that       (D. Minn. 2020), appeal docketed, No. 21-1278 (8th Cir.);
of the pre-Blaisdell cases that AAGLA invokes.
                                                                        Baptiste v. Kennealy, 490 F. Supp. 3d 353, 381–87 (D.
Further weakening AAGLA's challenge is the fact that the            Mass. 2020); El Papel LLC v. Inslee, No. 2:20-cv-01323-
eviction moratorium is but one aspect of a broader remedial         RAJ-JRC, 2020 WL 8024348, at *6–12 (W.D. Wash. Dec. 2,
framework applicable to landlords during the pandemic.              2020), report and recommendation adopted, 2021 WL 71678,
In response to AAGLA's concerns, appellees fairly argue             at *3 (Jan. 8, 2021); HAPCO v. City of Philadelphia, 482 F.
that the City's creation of an Emergency Rental Assistance          Supp. 3d 337, 349–35 (E.D. Pa. 2020);      Auracle Homes,
Program supports the eviction moratorium's reasonableness.          LLC v. Lamont, 478 F. Supp. 3d 199, 223–26 (D. Conn. 2020);
That Program initially made available about $103 million (of
                                                                       Elmsford Apartment Assocs., LLC v. Cuomo, 469 F. Supp.
which $100 million was funded by the federal government) to
provide up to $2,000 in rent payments per eligible household,       3d 148, 168–72 (S.D.N.Y. 2020). 5
though only tenants were able (but were not required) to apply
for such assistance. Subsequently, federal and state funds          Because AAGLA has not demonstrated a likelihood of
                                                                    success on its claim, we need not address the other



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             8
         Case 2:20-cv-01323-RAJ-JRC Document 138-1 Filed 08/26/21 Page 10 of 11
APARTMENT ASSOCIATION OF LOS ANGELES COUNTY,..., --- F.4th ---- (2021)
2021 WL 3745777

                                                                  modern Contracts Clause analysis. A faithful application of
preliminary injunction factors that AAGLA also would have
                                                                  that standard requires us to conclude that the district court
needed to establish. See California ex rel. Becerra v. Azar,      did not err in denying AAGLA's request for preliminary
950 F.3d 1067, 1083 (9th Cir. 2020) (en banc) (“If a movant       injunctive relief.
fails to establish likelihood of success on the merits, we need
not consider the other factors.”).                                *10 AFFIRMED.

***
                                                                  All Citations
We are tasked only with evaluating the constitutionality of
the eviction moratorium under the forgiving standard of           --- F.4th ----, 2021 WL 3745777




                                                          Footnotes


*      The Honorable Kathleen Cardone, United States District Judge for the Western District of Texas, sitting by
       designation.
**     This summary constitutes no part of the opinion of the court. It has been prepared by court staff for the
       convenience of the reader.
1      The Supreme Court recently temporarily enjoined Part A of the COVID Emergency Eviction and Foreclosure
       Prevention Act (CEEFPA), 2020 N.Y. Laws ch. 381. Chrysafis v. Marks, No. 21A8, slip op. at 1 (U.S. Aug.
       12, 2021). Under the New York law, “[i]f a tenant self-certifies financial hardship” due to COVID-19, CEEFPA
       “generally precludes a landlord from contesting that certification and denies the landlord a hearing.” Id.
       The Supreme Court concluded that “[t]his scheme violates the Court's longstanding teaching that ordinarily,
       ‘no man can be a judge in his own case’ consistent with the Due Process Clause.” Id. (quoting            In re
       Murchinson, 349 U.S. 133, 136 (1955)). Although there are apparent differences between the Los Angeles
       and New York eviction moratoria, AAGLA in any event does not raise before us any Due Process challenge,
       whether to the procedures governing unlawful detainer proceedings or otherwise.
2      We grant the City's motion for judicial notice of related COVID-19 measures. We also note that the eviction
       moratorium contains other provisions not at issue in this appeal, such as requirements that landlords notify
       tenants of their rights under the moratorium and restrictions on removing residential property from the rental
       market. See, e.g., L.A., Cal., Municipal Code §§ 49.99.2(E), .4.
3      AAGLA did not request preliminary injunctive relief based on the Takings Clause. And although it did invoke
       the Fourteenth Amendment's Due Process Clause, AAGLA does not appeal the district court's rejection of
       that claim. We therefore have no occasion to decide whether AAGLA has a valid claim under either the
       Takings Clause or the Fourteenth Amendment.
4
       Compare     Block v. Hirsh, 256 U.S. 135, 153–54 (1921) (upholding a law allowing tenants to remain in
       possession after the expiration of the terms of their leases at least in part because “[m]achinery is provided
       to secure to the landlord a reasonable rent”), with   Bronson v. Kinzie, 42 U.S. (1 How.) 311, 319–22 (1843)
       (striking down a law limiting certain foreclosures, in part because—as the court later explained—unlike in
       Blaisdell, “there was no provision ... to secure to the mortgagee the rental value of the property during the
       extended period,”      Blaisdell, 290 U.S. at 432); and       W.B. Worthen Co. v. Kavanaugh, 295 U.S. 56, 61
       (1935) (invalidating a law limiting foreclosures that did not condition relief “upon payment of interest and taxes
       or the rental value of the premises”).
5      We note that AAGLA's Contracts Clause challenge involves a different analysis than the statutory and
       constitutional challenges to the nationwide eviction moratorium imposed by the Centers for Disease Control



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          9
       Case 2:20-cv-01323-RAJ-JRC Document 138-1 Filed 08/26/21 Page 11 of 11
APARTMENT ASSOCIATION OF LOS ANGELES COUNTY,..., --- F.4th ---- (2021)
2021 WL 3745777

      and Prevention (CDC), which recently reached the Supreme Court. See Ala. Ass'n of Realtors v. U.S. Dep't of
      Health & Hum. Servs., No. 20-cv-3377 (DLF), — F. Supp. 3d —,        2021 WL 1779282, at *4–9 (D.D.C. May
      5, 2021), motion to stay granted, — F. Supp. 3d —, 2021 WL 1946376, at *5 (May 14, 2021), motion to vacate
      stay denied, No. 21-5093, 2021 WL 2221646, at *1 (D.C. Cir. June 2, 2021) (per curiam), application to vacate
      stay denied sub. nom. Ala. Ass'n of Realtors v. Dep't of Health & Hum. Svcs., 141 S. Ct. 2320, 2320 (2021)
      (mem.); see also Ala. Ass'n of Realtors, 141 S. Ct. at 2320–21 (Kavanaugh, J., concurring); Tiger Lily, LLC v.
      U.S. Dep't of Hous. & Urb. Dev., 992 F.3d 518, 522–24 (6th Cir. 2021) (order);        Terkel v. Ctrs. for Disease
      Control & Prevention, No. 6:20-cv-00564, — F. Supp. 3d —,        2021 WL 742877, at *4–10 (E.D. Tex. Feb.
      25, 2021), appeal docketed, No. 21-40137 (5th Cir.). Those cases concern the federal government's powers
      to enact national eviction moratoria under the Public Health Service Act and the Constitution. See Tiger Lily,
      992 F.3d at 522–23;       Ala. Ass'n of Realtors, 2021 WL 1779282, at *4;    Terkel, 2021 WL 742877, at *4.
      We have no occasion to opine on those issues here.
        The issues presented here are also different than those in Chrysafis, discussed above, in which the
        Supreme Court partially enjoined New York's eviction moratorium based on a Due Process challenge
        relating to landlords’ lack of access to hearing procedures. No. 21A8, slip op. at 1. The Supreme Court in
        Chrysafis was not considering a Contracts Clause challenge.


End of Document                                        © 2021 Thomson Reuters. No claim to original U.S. Government Works.




             © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      10
